ON MOTION FOB BEiHEABINGr.
It is argued in the motion for rehearing that we have overlooked those cases applicable to the Statute of Limitations, which in effect hold, that one must exercise due diligence in discovering the fraud and if he do not so do the statute, runs as against his cause of action. We have no fault to find with these cases nor the doctrine which they announce. The doctrine is sound and the cases in principle right, but the facts do not apply here. In the ease at bar a fiduciary relation is shown. Not only so, but the entire record is such- as to indicate that for all these years there was a studied effort on the part of the defendant to keep the plaintiff in a state of mind which would disarm him of suspicion, and prevent an investigation of the facts. The evidence indicates that for years the defendant was diligent in his effort to disarm the plaintiff of suspicion, and thereby preclude an investigation. Had the first deal stopped with the fraud therein committed, the doctrine of the cases relied upon by the defendant would have been applicable. But such was not the case. We tried to make it clear in the first opinion, that there was a studied effort ever afterwards to disarm the plaintiff of suspicion, and thus preclude an investigation. We so indicated when in the original opinion we said that all the transactions between the parties must be considered together. From the whole relationship ap*96pears the studied effort to disarm the plaintiff of any suspicion of fraud. One cannot perpetrate a fraud and then for years thereafter use fraudulent means and methods to allay suspicion and then he in the attitude of claiming that the Statute of Limitations has run. To so hold would he to give such a party the advantage of his own wrong. By his own wrong, we do not mean the original wrong of the original fraud and deceit, hut the subsequent wrong and further fraud and deceit in thus allaying the suspicions of the party for the purpose of preventing investigation. The record in this case shows a fraudulent scheme which was carried on for some years, each act therein being calculated to obviate an investigation of previous acts. One who wrongs another by fraud and deceit, and then further wrongs him by a later fraud and deceit, intended and calculated to disarm the party of suspicion, and to prevent an investigation, is in no position to charge negligence or laches in not sooner making investigation.
It is also urged that the opinion is based upon an alleged conspiracy between defendant, St.- John, and others — and that there is no such charge in the petition. We do say in the opinion that the evidence strongly tends to convict defendant and others. In so saying we were but speaking of the record before us. St. John was not a party and did not speak for himself. What he may have been able to show was not in the case. Why his statement of the case was not in the record upon either side does not clearly appear. True it is that he and others, not parties to the record, cannot be convicted of conspiracy without a day in court. But Parker was in court. The facts are in evidence, and it is no unfair deduction from the evidence before us to say that it tended to show that Parker had used others in the perpetration of his fraud upon plaintiff. We think the motion for rehearing should be over ruled.